Stephens, J.
Since the judgment of this court reversing the trial court has, on certiorari, been reversed by the Supreme Court, and since the law of the case announced in the opinion of the Supreme Court in Independence Indemnity Co. v. Sprayberry, 171 Ga. 565 (156 S. E. 230), supersedes that announced in the opinion of this court in Sprayberry v. Independence Indemnity Co., 41 Ga. App. 133 (152 S. E. 125), and demands an affirmance of the judgment of the trial court, the judgment of reversal heretofore rendered by this court is vacated and the judgment of the trial court is affirmed.

Judgment affirmed.


Jenkins, P. J., mid Bell, J., concur.